United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 20-1481                                                 September Term, 2020
                                                                            NTSB-EA-5882
                                                       Filed On: August 24, 2021
Kevin Richard Pinger,

              Petitioner

       v.

Federal Aviation Administration and National
Transportation Safety Board,

              Respondents

                 PETITION FOR REVIEW FROM AN ORDER OF THE
                  NATIONAL TRANSPORTATION SAFETY BOARD

       BEFORE:       Henderson, Millett, and Walker, Circuit Judges

                                     JUDGMENT

       This petition for review of an order of the National Transportation Safety Board
(“Board”) was considered on the briefs and appendix filed by the parties. See Fed. R.
App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, the motion
for leave to file an amicus brief, the response thereto, and the lodged amicus brief, it is

       ORDERED that the motion for leave to file an amicus brief be granted. The
Clerk is directed to file the lodged brief. The court will not consider the affidavit of Evan
Williams attached to the brief because amicus has not presented any justification for
considering extra-record evidence. See Walter O. Boswell Mem’l Hosp. v. Heckler, 749
F.2d 788, 792 (D.C. Cir. 1984) (“If a court is to review an agency’s action fairly, it should
have before it neither more nor less information than did the agency when it made its
decision.”). It is

       FURTHER ORDERED and ADJUDGED that the petition for review be denied.
The Board’s October 29, 2020 order is supported by substantial evidence, see Dickson
v. NTSB, 639 F.3d 539, 542 (D.C. Cir. 2011), and is not arbitrary, capricious, an abuse
of discretion, or otherwise not in accordance with the law, see Lauterbach v. Huerta,
817 F.3d 347, 350 (D.C. Cir. 2016) (quoting 5 U.S.C. § 706(2)(A)). The Board properly
concluded that 14 C.F.R. § 43.15(a)(1) applies to this case because petitioner
performed a 100-hour inspection, which was required by 14 C.F.R. § 91.409(b), and
that petitioner’s failure to properly perform the inspection was a violation of
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-1481                                                September Term, 2020

§ 43.15(a)(1). Additionally, the Board properly affirmed the rulings of the Administrative
Law Judge on the admissibility of evidence. See Throckmorton v. NTSB, 963 F.2d 441,
444-45 (D.C. Cir. 1992).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/

                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2